ERWIN, Judge.
The only question presented by this record is whether there was sufficient recorded evidence to support the court’s finding that respondent was imminently dangerous to herself.
G.S. 122-58.7(i) provides:
“(i) To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others, or is mentally retarded, and because of an accompanying behavior disorder, is imminently dangerous to others. The court shall record the facts which support its findings.”
This statutory mandate requires as a condition to a valid commitment order that the District Court must find, first, that respondent is mentally ill or inebriate as defined in G.S. 122-36; and second, that respondent is imminently dangerous to herself or others as defined in G.S. 122-58.2.
Respondent does not object to the entry into evidence of the two affidavits of Dr. Johnstone, although he was not presént at the proceeding, and respondent was not afforded the right, guaranteed by statute, to cross-examine all witnesses. Respondent simply contends that the court failed to record sufficient facts to *220support its finding that she was imminently dangerous to herself. We agree with respondent. The direction to the court to record facts which support its findings is mandatory. See In re Koyi, 34 N.C. App. 320, 238 S.E. 2d 153 (1977); In re Hogan, 32 N.C. App. 429, 232 S.E. 2d 492 (1977); and In re Neatherly, 28 N.C. App. 659, 222 S.E. 2d 486 (1976).
Where, as here, the trial court failed to follow the requirements of the statute, the commitment order entered must be reversed.
The order appealed from is
Reversed.
Judge Mitchell concurs.
Judge Martin (Robert M.) dissents.